Case
 Case1:20-cv-00510-BMC  Document
      1:20-cv-00473-EK-RLM       24-6 1 Filed
                           Document      Filed05/06/20
                                               01/28/20 Page
                                                         Page1 1ofof22
                                                                     22PageID
                                                                        PageID#:#:192
                                                                                   1
Case
 Case1:20-cv-00510-BMC  Document
      1:20-cv-00473-EK-RLM       24-6 1 Filed
                           Document      Filed05/06/20
                                               01/28/20 Page
                                                         Page2 2ofof22
                                                                     22PageID
                                                                        PageID#:#:193
                                                                                   2
Case
 Case1:20-cv-00510-BMC  Document
      1:20-cv-00473-EK-RLM       24-6 1 Filed
                           Document      Filed05/06/20
                                               01/28/20 Page
                                                         Page3 3ofof22
                                                                     22PageID
                                                                        PageID#:#:194
                                                                                   3
Case
 Case1:20-cv-00510-BMC  Document
      1:20-cv-00473-EK-RLM       24-6 1 Filed
                           Document      Filed05/06/20
                                               01/28/20 Page
                                                         Page4 4ofof22
                                                                     22PageID
                                                                        PageID#:#:195
                                                                                   4
Case
 Case1:20-cv-00510-BMC  Document
      1:20-cv-00473-EK-RLM       24-6 1 Filed
                           Document      Filed05/06/20
                                               01/28/20 Page
                                                         Page5 5ofof22
                                                                     22PageID
                                                                        PageID#:#:196
                                                                                   5
Case
 Case1:20-cv-00510-BMC  Document
      1:20-cv-00473-EK-RLM       24-6 1 Filed
                           Document      Filed05/06/20
                                               01/28/20 Page
                                                         Page6 6ofof22
                                                                     22PageID
                                                                        PageID#:#:197
                                                                                   6
Case
 Case1:20-cv-00510-BMC  Document
      1:20-cv-00473-EK-RLM       24-6 1 Filed
                           Document      Filed05/06/20
                                               01/28/20 Page
                                                         Page7 7ofof22
                                                                     22PageID
                                                                        PageID#:#:198
                                                                                   7
Case
 Case1:20-cv-00510-BMC  Document
      1:20-cv-00473-EK-RLM       24-6 1 Filed
                           Document      Filed05/06/20
                                               01/28/20 Page
                                                         Page8 8ofof22
                                                                     22PageID
                                                                        PageID#:#:199
                                                                                   8
Case
 Case1:20-cv-00510-BMC  Document
      1:20-cv-00473-EK-RLM       24-6 1 Filed
                           Document      Filed05/06/20
                                               01/28/20 Page
                                                         Page9 9ofof22
                                                                     22PageID
                                                                        PageID#:#:200
                                                                                   9
Case
Case 1:20-cv-00510-BMC  Document
     1:20-cv-00473-EK-RLM        24-61 Filed
                           Document     Filed05/06/20
                                              01/28/20 Page
                                                        Page10
                                                             10ofof22
                                                                    22PageID
                                                                       PageID#:#:201
                                                                                  10
Case
Case 1:20-cv-00510-BMC  Document
     1:20-cv-00473-EK-RLM        24-61 Filed
                           Document     Filed05/06/20
                                              01/28/20 Page
                                                        Page11
                                                             11ofof22
                                                                    22PageID
                                                                       PageID#:#:202
                                                                                  11
Case
Case 1:20-cv-00510-BMC  Document
     1:20-cv-00473-EK-RLM        24-61 Filed
                           Document     Filed05/06/20
                                              01/28/20 Page
                                                        Page12
                                                             12ofof22
                                                                    22PageID
                                                                       PageID#:#:203
                                                                                  12
Case
Case 1:20-cv-00510-BMC  Document
     1:20-cv-00473-EK-RLM        24-61 Filed
                           Document     Filed05/06/20
                                              01/28/20 Page
                                                        Page13
                                                             13ofof22
                                                                    22PageID
                                                                       PageID#:#:204
                                                                                  13
Case
Case 1:20-cv-00510-BMC  Document
     1:20-cv-00473-EK-RLM        24-61 Filed
                           Document     Filed05/06/20
                                              01/28/20 Page
                                                        Page14
                                                             14ofof22
                                                                    22PageID
                                                                       PageID#:#:205
                                                                                  14
Case
Case 1:20-cv-00510-BMC  Document
     1:20-cv-00473-EK-RLM        24-61 Filed
                           Document     Filed05/06/20
                                              01/28/20 Page
                                                        Page15
                                                             15ofof22
                                                                    22PageID
                                                                       PageID#:#:206
                                                                                  15
Case
Case 1:20-cv-00510-BMC  Document
     1:20-cv-00473-EK-RLM        24-61 Filed
                           Document     Filed05/06/20
                                              01/28/20 Page
                                                        Page16
                                                             16ofof22
                                                                    22PageID
                                                                       PageID#:#:207
                                                                                  16
Case
Case 1:20-cv-00510-BMC  Document
     1:20-cv-00473-EK-RLM        24-61 Filed
                           Document     Filed05/06/20
                                              01/28/20 Page
                                                        Page17
                                                             17ofof22
                                                                    22PageID
                                                                       PageID#:#:208
                                                                                  17
Case
Case 1:20-cv-00510-BMC  Document
     1:20-cv-00473-EK-RLM        24-61 Filed
                           Document     Filed05/06/20
                                              01/28/20 Page
                                                        Page18
                                                             18ofof22
                                                                    22PageID
                                                                       PageID#:#:209
                                                                                  18
Case
Case 1:20-cv-00510-BMC  Document
     1:20-cv-00473-EK-RLM        24-61 Filed
                           Document     Filed05/06/20
                                              01/28/20 Page
                                                        Page19
                                                             19ofof22
                                                                    22PageID
                                                                       PageID#:#:210
                                                                                  19
Case
Case 1:20-cv-00510-BMC  Document
     1:20-cv-00473-EK-RLM        24-61 Filed
                           Document     Filed05/06/20
                                              01/28/20 Page
                                                        Page20
                                                             20ofof22
                                                                    22PageID
                                                                       PageID#:#:211
                                                                                  20
Case
Case 1:20-cv-00510-BMC  Document
     1:20-cv-00473-EK-RLM        24-61 Filed
                           Document     Filed05/06/20
                                              01/28/20 Page
                                                        Page21
                                                             21ofof22
                                                                    22PageID
                                                                       PageID#:#:212
                                                                                  21
Case
Case 1:20-cv-00510-BMC  Document
     1:20-cv-00473-EK-RLM        24-61 Filed
                           Document     Filed05/06/20
                                              01/28/20 Page
                                                        Page22
                                                             22ofof22
                                                                    22PageID
                                                                       PageID#:#:213
                                                                                  22
